F I L E D
                                                    United States Court of Appeals
                                                            Tenth Circuit
            UNITED STATES COURT OF APPEALS                March 27, 2006

                            TENTH CIRCUIT              Elisabeth A. Shumaker
                                                           Clerk of Court



ANDREW E. CLARENSON,

     Plaintiff-Appellant,

v.

BILL OWENS, Governor, State of
Colorado; KEN SALAZAR, Colorado
Attorney General; JOSEPH ORTIZ,
Director CO. Dept. of Corrections;
GARY GOLDER, Warden, Sterling
Correctional Facility; DOUGLAS
VANNOY, District Court Judge;
ALAN F. STANLEY, Chairman,
Colorado Board of Parole; CACANO
SINGH, Dr., Sterling Correctional
                                           No. 05-1090
Facility; DR. FARRELL, Sterling
                                       (D.C. No. 04-Z-2063)
Correctional Facility; ANITA HINES,
                                            (Colorado)
Case Manager, Sterling Correctional
Facility; JAMES WHITSON, Chaplin,
Sterling Correctional Facility; JOHN
CHAPDELAINE, Education Manager,
Sterling Correctional Facility;
GEORGE RICE, Former Instructor,
Sterling Correctional Facility; LT.
HALL, S.C.F.; JUDY BULLARD,
Clinical Team Leader, S.C.F.; COREY
HARRIS, Lt., S.C.F.; DARRELL
SNYDER, Case Manager (Former
Prosecutor), S.C.F.; CAPT.
WILDENSTEIN, S.C.F.; MISTY
LOGAN, Hearing Officer, S.C.F.;
MARK BROADDUS, Associate
Warden, S.C.F.; JEFF PETERSON,
 Sgt., S.C.F.; CAPT. JIMMERSON,
 S.C.F.; RAYMOND COLE, Lt.,
 C.O.P.D. Prosecutor, S.C.F.; TOM
 BULLARD, Hearing Officer, S.C.F.;
 CAROL SOARES, Associate Warden,
 S.C.F.; EUSEBIO VASQUEZ-
 GONSALES, Sgt.; (FNU) CANFIELD,
 Corrrectional Officer, S.C.F.;
 ANTHONY A. DECESARO, Step III
 Grievance Officer, C.D.O.C.,

          Defendants-Appellees.




                        ORDER AND JUDGMENT *


Before SEYMOUR, HARTZ, and McCONNELL, Circuit Judges.


      Andrew Clarenson, a prisoner proceeding pro se, appeals the district

court’s dismissal of his civil rights action for failure to plead exhaustion of his

administrative remedies with sufficient specificity. Construing Mr. Clarenson’s

pleadings liberally, see Haines v. Kerner, 404 U.S. 519, 520-21 (1972), we



      *
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2) and 10th Cir. R.
34.1(G). The case is therefore submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, or collateral estoppel. The court generally disfavors the citation of
orders and judgments; nevertheless, an order and judgment may be cited under the
terms and conditions of 10th Cir. R. 36.3.

                                          -2-
affirm.

      Mr. Clarenson’s complaint, filed pursuant to 42 U.S.C. § 1983, generally

challenges conditions of his confinement. Specifically, Mr. Clarenson claims,

among other things, that defendants discriminated against him on the basis of his

religion; retaliated against him for filing complaints, and subjected him to

medical malpractice. Regarding exhaustion of his administrative remedies, Mr.

Clarenson stated in his complaint that he “filed grievances, appeals, and finally a

Rule 106 Logan County District Court (03CV59) Sterling CO 80751.” Rec., doc.

6 at 20. The magistrate judge assigned to review Mr. Clarenson’s complaint

ordered him to show cause why his complaint should not be dismissed for failure

to state with sufficient specificity the claims for which he had sought

administrative review and the outcomes of all relevant proceedings.

Accompanying his response, Mr. Clarenson submitted more than eighty pages of

documents and indicated that he was submitting the attached copies of

administrative documents rather than attempting to describe the proceedings and

their final dispositions.

      Finding that Mr. Clarenson’s response failed to adequately address the

requirements of the order to show cause, the district court dismissed his complaint

without prejudice for failure to plead with sufficient specificity that he had

exhausted all available administrative remedies. Specifically, the court stated that


                                          -3-
the burden of showing exhaustion of remedies for each of his numerous claims

fell on Mr. Clarenson and it was not the responsibility of the court to sift through

his voluminous and poorly organized documentation to determine whether each

claim had been submitted to a grievance process and resulted in a final

disposition.

      Mr. Clarenson filed a motion to reconsider, claiming that Steele v. Fed.

Bureau of Prisons, 355 F.3d 1204, 1209-10 (10th Cir. 2003), did not require him

to state when and how he exhausted his administrative remedies if he instead

attached copies of administrative documents indicating that he had filed

grievances, undergone administrative proceedings and received final dispositions.

In other words, Mr. Clarenson argues that Steele establishes an “either/or”

requirement and he fulfilled that requirement by filing copies of administrative

documents. He also numbered various items within those documents, presumably

in an attempt to show to which claim and which defendant they belonged.

      In denying his motion for reconsideration, the court reiterated its

requirement that Mr. Clarenson provide clear and comprehensible evidence that

he, in fact, exhausted all available administrative remedies as to each of the

claims he presented in his complaint. Clearly unenlightened by Mr. Clarenson’s

numbering system, the court also reiterated that it was not the court’s

responsibility to shift through voluminous and confusing documents in order to


                                         -4-
discover if Mr. Clarenson had fulfilled the exhaustion requirement.

      On appeal, Mr. Clarenson again claims that Steele only requires a prisoner

to provide documentation that he has exhausted all available administrative

remedies or provide the court with clear, concise statements of each claim and its

final disposition. Because he submitted documentation, Mr. Clarenson claims that

the district court’s dismissal of his complaint was improper.

      We review de novo the district court’s dismissal for failure to exhaust

administrative remedies. See Jernigan v. Stuchell, 304 F.3d 1030, 1032 (10th Cir.

2002). The Prison Litigation Reform Act (PLRA), 42 U.S.C. § 1997e(a), requires

prisoners to exhaust all administrative remedies as to each claim before filing a §

1983 action in district court. Ross v. County of Bernalillo, 365 F.3d 1181, 1188-

90 (10th Cir. 2004). Moreover, Steele requires that “[a] prisoner must: (1) plead

his claims with a short and plain statement . . .showing that [he] is entitled to

relief in compliance with Fed. R. Civ. P. 8(a)(2), and (2) attach[] a copy of the

applicable administrative dispositions to the complaint, or, in the absence of

written documentation, describe with specificity the administrative proceeding

and its outcome.” Steele, 355 F.3d at 1210 (citations and internal question marks

omitted).

      The record reveals that Mr. Clarenson’s § 1983 complaint contained

numerous claims against numerous defendants. In order to conform to the


                                          -5-
PLRA’s exhaustion requirement, he had to show, in his pleadings, that each and

every one of his claims was exhausted. Ross, 365 F.3d at 1181. He could do this

either by clearly and concisely stating the nature and disposition of each claim or

by filing copies of specific administrative documents showing that he had filed

grievances for each claim and received notice of their final dispositions. The

record reveals that Mr. Clarenson did indeed file copies of administrative

documents, but it is not at all clear if and how these documents relate to the

claims set forth in his complaint. Accordingly, we agree with the district court

that Mr. Clarenson failed to plead with sufficient specificity that he exhausted

each and every claim in his complaint and, therefore, affirm the district court’s

dismissal of his complaint.

      In addition to this appeal, Mr. Clarenson filed a “Notice of Suspected

Conflict of Interest and Violation of Article VI U.S. Constitution” in which he

claims that the magistrate and district judges have conflicts of interest with the

Colorado Attorney General, who is a named defendant. Specifically, Mr.

Clarenson states that a letter sent to the Clerk of Court from assistant Colorado

attorney general Laurie Booras, notifying this court that the appellees did not

intend to file an answer brief unless a COA issued, indicates that the office of the

attorney general “is now acting as defense counsel” to the magistrate and district

judges. Mr. Clarenson, however, is mistaken. The magistrate and district judges


                                          -6-
are not “defendants” (or even appellees) in this matter and therefore do not

require counsel. Moreover, the office of the attorney general sent the April 8,

2005 letter on behalf of the Attorney General, not the judges. Accordingly, Mr.

Clarenson failed to present a cognizable basis for his alleged conflict of interest.

We decline, therefore, to grant the relief requested by Mr. Clarenson in his notice.

      For the aforementioned reasons, the district court’s order is AFFIRMED.

We GRANT Mr. Clarenson’s request to proceed in forma pauperis on appeal and

remind him that he is obligated to continue making partial payments until the

entire filing fee is paid. We DENY Mr. Clarenson’s application entitled “Notice

of Suspected Conflict of Interest.”

                                        SUBMITTED FOR THE COURT

                                        Stephanie K. Seymour
                                        Circuit Judge




                                          -7-